UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04892 Templeton Growth Fund, Inc. (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, Florida 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/10 Item 1. Proxy Voting Records. ACCENTURE PLC Ticker: ACN Security ID: G1150G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect William L. Kimsey as a Director For For Management 1.2 Reelect Robert I. Lipp as a Director For For Management 1.3 Reelect Wulf von Schimmelmann as a For For Management Director 2 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 3 Approve 2010 Share Incentive Plan For Against Management 4 Approve 2010 Employee Share Purchase For For Management Plan 5 Change Location of Annual Meeting For For Management 6 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 7 Authorize Board to Determine Price For For Management Range for the Issuance of Acquired Treasury Stock ACCOR Ticker: AC Security ID: F00189120 Meeting Date: JUN 29, 2010 Meeting Type: Annual/Special Record Date: JUN 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Treatment of Losses and For For Management Dividends of EUR 1.05 per Share 4 Elect Sophie Gasperment as Director For For Management 5 Reelect Thomas J. Barrack as Director For For Management 6 Reelect Patrick Sayer as Director For For Management 7 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 575,000 8 Approve Transaction with CNP For For Management 9 Approve Transaction with Paul Dubrule For For Management and Gerard Pelisson 10 Approve Transaction with Gilles For Against Management Pelisson 11 Approve Transaction with Jacques Stern For Against Management 12 Approve Transaction with Jacques Stern For For Management 13 Authorize Repurchase of Up to For For Management 22,000,000 Shares 14 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 15 Acknowledge Dissolution without For For Management Liquidation of SEIH and Approve Reduction of Share Capital by Cancellation of 2,020,066 Repurchased Shares 16 Approve Spin-Off Agreement with New For For Management Services Holding Re: Services Activities 17 Authorize Filing of Required For For Management Documents/Other Formalities ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert Hernandez as Director For For Management 1.2 Elect Peter Menikoff as Director For For Management 1.3 Elect Robert Ripp as Director For For Management 1.4 Elect Theodore Shasta as Director For For Management 2 Amend Articles Re: Treatment of For For Management Abstentions and Broker Non-Votes 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Omission of Dividends 5 Approve Discharge of Board and Senior For For Management Management 6 Approve Creation of CHF 4.4 Billion For For Management Pool of Capital without Preemptive Rights 7.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 7.2 Ratify PricewaterhouseCoopers LLC as For For Management Independent Registered Public Accounting Firm 7.3 Ratify BDO AG as Special Auditors For For Management 8 Amend 2004 Long-Term Incentive Plan For For Management 9 Approve Reduction in Share Capital and For For Management Capital Repayment of $1.32 per Share ADECCO SA Ticker: ADEN Security ID: H00392318 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Allocation of Income and For For Management Dividends of CHF 0.75 per Share 3 Approve Discharge of Board and Senior For For Management Management 4.1 Reelect Jakob Baer as Director For For Management 4.2 Reelect Rolf Doerig as Director For For Management 4.3 Reelect Andreas Jacobs as Director For For Management 4.4 Reelect Francis Mer as Director For For Management 4.5 Reelect Thomas O'Neill as Director For For Management 4.6 Reelect David Prince as Director For For Management 4.7 Reelect Wanda Rapaczynski as Director For For Management 4.8 Reelect Judith Sprieser as Director For For Management 4.9 Elect Alexander Gut as Director For For Management 5 Ratify Ernst & Young Ltd as Auditors For For Management ALCOA INC. Ticker: AA Security ID: 013817101 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: JAN 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur D. Collins, Jr For For Management 1.2 Elect Director Carlos Ghosn For For Management 1.3 Elect Director Michael G. Morris For For Management 1.4 Elect Director E. Stanley O'Neal For Withhold Management 2 Ratify Auditor For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Reduce Supermajority Vote Requirement For For Management Relating to Fair Price Protection 5 Reduce Supermajority Vote Requirement For For Management Relating to Director Elections 6 Reduce Supermajority Vote Requirement For For Management Relating to the Removal of Directors 7 Adopt Simple Majority Vote Against For Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel F. Akerson For For Management 1.2 Elect Director Charlene Barshefsky For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Kenneth I. Chenault For For Management 1.5 Elect Director Peter Chernin For For Management 1.6 Elect Director Jan Leschly For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Edward .D. Miller For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Robert D. Walter For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For
